Citation Nr: 0506216	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected familial joint instability (previously 
diagnosed as Ehlers-Danlos syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection and 
assigned a 10 percent rating for Ehlers-Danlos syndrome, to 
include ulnar nerve cubital tunnel syndrome, wrist 
instability, ankle instability, temporomandibular joint 
syndrome (TMJ), patellofemoral syndrome and plantar 
fasciitis.  The veteran appealed for the assignment of a 
higher rating.  Following a Board remand in April 1998, and a 
VA examination obtained pursuant to that remand, an RO 
decision in August 2003 increased the initial rating to 20 
percent.  However, 20 percent is not the maximum rating 
assignable and the veteran has not withdrawn his claim, so 
the claim for the assignment of a higher initial rating 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In February 2004, the Board remanded the case for further 
development and to insure compliance with procedural 
requirements.  The requested development was completed in 
part.  The remaining actions are detailed below.  See Stegall 
v. West, 11 Vet. App. 268 (1998)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In item 5, the Board's February 2004 remand specified that 
the RO should rate each joint affected by the service-
connected disability.  This was not done and must be 
accomplished.  Stegall, supra.

Further, the supplemental statement of the case reflects that 
the RO rated the disability as rheumatoid arthritis, which is 
contrary to the examiner's opinion.  The RO must rate the 
disability in accordance with the medical findings.  
Specifically, the physician found that the veteran did not 
have Ehlers-Danlos syndrome, but had a familial joint 
instability, also referred to as a familial joint laxity.  
The doctor determined that ankle and hand problems were 
related to service.  The doctor also determined that the 
right shoulder injury was a post service injury, unrelated to 
service.  The veteran's low back pain was as likely as not 
related to the diagnosis of familial joint laxity.  This 
diagnosis appears to be one of a congenital or developmental 
disorder, which is not a disability within the meaning of the 
laws providing compensation.  38 C.F.R. §§ 3.303(c), 4.9 
(2004).  This needs to be clarified.  

The Board further notes that the doctor was asked to provide 
an opinion as to whether ulnar nerve, cubital tunnel 
syndrome, wrist instability, ankle instability, 
temporomandibular joint syndrome, patellofemoral syndrome, 
and plantar fasciitis continue to be manifestations of 
Ehlers-Danlos syndrome.  In as much as he has expressed the 
opinion that the veteran does not have Ehlers-Danlos 
syndrome, we now need an opinion as to whether the 
disabilities of these joints are part of a disease or injury 
incurred in service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c (4) (2004).

Accordingly, while the Board regrets the delay, the case must 
be returned to complete the necessary development. This case 
is REMANDED for the following action:  

1.  The case should be referred to the 
physician who did the May 2004 VA 
examination of the veteran.  If he cannot 
respond to the following questions 
without further examination of the 
veteran, or if the examining physician is 
not available, another examination should 
be scheduled and the physician should 
express and explain an opinion on the 
following questions.  The claims folder 
should be made available to the physician 
for review.  If further tests or studies 
are necessary, they should be done.  

a.  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran has an ulnar nerve disability as 
the result of disease or injury in 
service?  If the veteran has an ulnar 
nerve disability as the result of a 
congenital or developmental disorder, or 
a post service disease or injury, the 
physician should so state.  

b.  Is it at least as likely as not that 
the veteran has a cubital tunnel syndrome 
as the result of disease or injury in 
service?  If the veteran has a cubital 
tunnel syndrome as the result of a 
congenital or developmental disorder, or 
a post service disease or injury, the 
physician should so state.  

c.  Is it at least as likely as not that 
the veteran has wrist instability as the 
result of disease or injury in service?  
If the veteran has wrist instability as 
the result of a congenital or 
developmental disorder, or a post service 
disease or injury, the physician should 
so state.  

d.  Is it at least as likely as not that 
the veteran has ankle instability as the 
result of disease or injury in service?  
If the veteran has ankle instability as 
the result of a congenital or 
developmental disorder, or a post service 
disease or injury, the physician should 
so state.  

e.  Is it at least as likely as not that 
the veteran has a temporomandibular joint 
syndrome as the result of disease or 
injury in service?  If the veteran has a 
temporomandibular joint syndrome as the 
result of a congenital or developmental 
disorder, or a post service disease or 
injury, the physician should so state.  

f.  Is it at least as likely as not that 
the veteran has patellofemoral syndrome 
as the result of disease or injury in 
service?  If the veteran has a 
patellofemoral syndrome as the result of 
a congenital or developmental disorder, 
or a post service disease or injury, the 
physician should so state.  

g.  Is it at least as likely as not that 
the veteran has plantar fasciitis as the 
result of disease or injury in service?  
If the veteran has plantar fasciitis as 
the result of a congenital or 
developmental disorder, or a post service 
disease or injury, the physician should 
so state.  

h.  Is it at least as likely as not that 
the veteran has any other joint 
disability as the result of disease or 
injury in service?  If the veteran has 
any other joint disability as the result 
of a congenital or developmental 
disorder, or a post service disease or 
injury, the physician should so state.  

2.  Thereafter, the RO should issue a 
rating decision in which it rates each 
joint affected by service-connected 
disability.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




